Citation Nr: 0532850	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
mechanical low back pain with a history of strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970 and from February 1981 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
low back disorder effective from May 1, 1999, and assigned a 
10 percent rating.

In June 2000, the veteran appeared at a hearing held at the 
Montgomery, Alabama, RO.  A transcript of that hearing has 
been associated with the claims file.

In June 2001, the veteran appeared before a Veterans Law 
Judge at a videoconference hearing.  A transcript of that 
hearing has been associated with the claims file.

In December 2001, the Board remanded the appeal to the RO for 
further development.

In a January 2003 rating decision, the RO increased the 
rating for the veteran's service-connected low back disorder 
from 10 to 20 percent.

In July 2003, the Board remanded the appeal to the Appeals 
Management Center (AMC) for further development.

In a January 2005 rating decision, the AMC increased the 
rating for the veteran's service-connected low back disorder 
from 20 to 50 percent and granted entitlement to total 
disability rating based on unemployability, both effective 
from September 26, 2003.

In an August 2005 letter, the Board advised the veteran that 
the Veterans Law Judge who had conducted his prior 
videoconference hearing was no longer at the Board, and that 
he had a right to another Board hearing.

In October 2005, the Board received the veteran's request for 
a Board videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In accordance with the veteran's October 2005 request for a 
videoconference hearing before a Veterans Law Judge, this 
matter is remanded for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


